McDONALD, Judge.
*620Appellant was convicted in the District Court of El Paso County of the offense of robbery by assault, with punishment assessed at five years’ confinement in the penitentiary.
There is no statement of facts. The transcript contains two formal bills of exception.
Both of these bills urge as error the admissibility of certain testimony by state’s witnesses to the effect that the reputation of the appellant as a peaceable law-abiding citizen was bad. Appellant’s counsel moved the court to strike the testimony of these witnesses for the reason that the witnesses were not shown to be qualified to testify as character witnesses. Both bills bring forward the complained-of testimony of the two witnesses. The trial court qualified both bills, as follows:
“The foregoing bill of exception * * * having been by me submitted to counsel for the State of Texas and found by him and by me to be correct as to testimony from the record is qualified by the Court to reflect other testimony of the tuitness as reflected in the Statement of Facts.”
Appellant did not file a statement of facts to show the other testimony of the witnesses, nor did he resort to bystanders’ bills as required by Art. 760d, C.C.P.
There is nothing for this court to review. The bills, however, as originally drawn, have been examined and do not reflect error. Campos v. State, 172 Texas Cr. Rep. 179, 356 S.W. 2d 317; Cook v. State, 356 S.W. 2d 149.
The judgment of the trial court is affirmed.